Name: Commission Regulation (EEC) No 1842/89 of 26 June 1989 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 180/20 Official Journal of the European Communities 27. 6. 89 COMMISSION REGULATION (EEC) No 1842/89 of 26 June 1989 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 4025/88 (3), as last amended by Regulation (EEC) No 1463/89 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4025/88 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 183, 16. 7. 1980, p. 1 . O OJ No L 110, 29. 4. 1988, p. 36. (3) OJ No L 355, 23. 12. 1988, p . 16 . (4) OJ No L 144, 27. 5. 1989, p. 37. 27. 6. 89 Official Journal of the European Communities No L 180/21 ANNEX to the Commission Regulation of 26 June 1989 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 27 from 3 to 9 July 1989 Week No 28 from 10 to 16 July 1989 Week No 29 from 17 to 23 July 1989 Week No 30 from 24 to 30 July 1989 Week No 31 from 31 July to 6 August 1989 0204 30 00 143,748 136,653 133,735 132,318 131,785 0204 41 00 143,748 136,653 133,735 132,318 131,785 0204 42 10 100,624 95,657 93,615 92,623 92,250 0204 42 30 158,123 150,318 147,109 145,550 144,964 0204 42 50 186,872 177,649 173,856 172,013 171,321 0204 42 90 186,872 177,649 173,856 172,013 171,321 0204 43 00 261,621 248,708 243,398 240,819 239,849 0204 50 51 143,748 136,653 133,735 132,318 131,785 0204 50 53 100,624 95,657 93,615 92,623 92,250 0204 50 55 158,123 150,318 147,109 145,550 144,964 0204 50 59 186,872 177,649 173,856 172,013 171,321 0204 50 71 186,872 177,649 173,856 172,013 171,321 0204 50 79 261,621 248,708 243,398 240,819 239,849 ( The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.